SCI LIQUIDATING CORPORATION, f.k.a. Sunrise Carpet Industries, Inc., Plaintiff-Appellee.

                                                      v.

HARTFORD FIRE INSURANCE COMPANY, a Connecticut Corporation, Hartford Casualty Insurance
Company, a Connecticut Corporation, Defendants-Appellants,

                                               No. 98-9069.

                                      United States Court of Appeals,

                                             Eleventh Circuit.

                                               June 20, 2000.

Appeal from the United States District Court for the Northern District of Georgia (No. 97-00124-4-CV-
HLM); Harold L. Murphy, Judge.

Before TJOFLAT, DUBINA and HULL, Circuit Judges.

        PER CURIAM:

        The facts in this case are set out in our prior opinion, in which we certified the following question

to the Supreme Court of Georgia on a controlling issue of law:

        DOES SEXUAL HARASSMENT OR RETALIATION BY A SUPERVISOR TRIGGER
        EXCLUSION SIXTEEN ON PAGE THREE OF THE UMBRELLA INSURANCE POLICY IN
        THIS CASE, WHERE THE INSURANCE POLICY EXCLUDES: "COVERAGE AFFORDED
        ANY OF [THE INSURED'S] EMPLOYEES TO 'BODILY INJURY' OR 'PERSONAL INJURY' ...
        TO OTHER EMPLOYEES ARISING OUT OF AND IN THE COURSE OF THEIR
        EMPLOYMENT"?

SCI Liquidating Corp. v. Hartford Fire Ins. Co., 181 F.3d 1210, 1219 (11th Cir.1999). The Supreme Court

of Georgia responded, "we find that exclusion sixteen of the umbrella policy does not exclude coverage for

Sunrise's claims originating from the sexual harassment suit." SCI Liquidating Corp. v. Hartford Ins. Co.,

526 S.E.2d 555, 556 (Ga.2000). In light of the Supreme Court of Georgia's response, we find that the district

court correctly concluded that Plaintiff-Appellee SCI Liquidating Corporation ("SCI") was covered under

the umbrella policy's "personal injury" provisions.

        The district court found that SCI was covered under both the umbrella policy's "personal injury"

provisions and the commercial general liability policy's "bodily injury" provisions. We reaffirm our prior
holding that the district court erred in finding coverage under the commercial general liability policy. See

SCI Liquidating Corp., 181 F.3d at 1217. Thus, we reverse the judgment for SCI against Defendant-

Appellant Hartford Fire Insurance Company.

        Because we conclude that SCI was covered under the umbrella policy and because the amount of

damages is not in dispute, we affirm the judgment for SCI against Defendant-Appellant Hartford Casualty

Insurance Company in the amount of $ 187,972.21, plus prejudgment interest, and $3,384 in costs.

        REVERSED IN PART and AFFIRMED IN PART.




                                                     2